Affirmed and Memorandum Majority and Concurring Opinions filed
November 8, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00229-CR

                  CHRIS LONELL HOLLOWAY, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 337th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1603520

                 MEMORANDUM CONCURRING OPINION

      I concur in the court’s judgment and join in the opinion as to issue one. Issue
two was not preserved, so I do not join in that portion of the opinion and express
no opinion on it. See Tex. R. App. P. 33.1(a).



                                       /s/    Charles A. Spain
                                              Justice

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain
(Bourliot, J., majority).
Do Not Publish — TEX. R. APP. P. 47.2(b).